DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/22/2020 and 12/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No Copy of Foreign Patent Documents: WO2004053541, WO2009074638, BE357371, GB1321303, JP2005084522, WO2005093493; KR101470387, WO2014155096, WO2011130720, WO201706873, TW201809798, CN101542346, CN1795399, CN1606712, WO2014076599, WO2018138714, WO2013188464, CN101846799, JP2003149643.  No copy of NON-Patent Literature Documents: “Lenses and Simple Optics”,  http://www.nightlase.com.au/education/optics/index.html (Year:2004).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 7-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noui US 2011/0176218.
Regarding claim 1, Noui teaches
an optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) for use in a near-eye display device for projecting a virtual image (paragraph [0001] teaches displaying an image to an observer use in head mounted display), the optical system (10) comprising,
an optical unit (first plate-like waveguide 14, waveguide 60) defining a light guiding channel (light pathway 64) for guiding input light indicative of the virtual image through said channel (64) and providing output light (image bearing light 68a-n) with a field of view (paragraph [0002] teaches providing a field of view), said output light (68a-n) having a predetermined non-uniform intensity profile across said field of view (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light); and
a masking optical element (transmission grating 24, grating element 66; it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element) optically coupled to an output of said optical unit (14, 60) for output light (68a-n) passage through the masking optical element (24, 66), said masking optical element (24, 66) having a spatially varying transmission profile (figures 6 and 14) across said element (24, 66) configured in accordance with said predetermined non-uniform intensity profile (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light), to affect regions of relatively high light intensity within said intensity profile to thereby apply intensity modulation to light passing through the masking optical element (24, 66) to provide virtual image with improved 
Regarding claim 2, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 1, wherein said varying transmission profile of the masking optical element (24 and 66) is configured to affect the light intensity in said regions to be below a certain threshold (paragraph [0056] teaches as the intensity of image bearing light exiting the layer of material 62 as pupils of image bearing light 68a to 68n is proportional to the efficiency of the grating element 66 it encounters, in this case the area of the grating element 66 that the image bearing light is incident upon determines efficiency and that the area available for the grating element 66 increases with distance along the light pathway 64, the intensity of the pupils of image bearing light 68a to 68n can be balanced over the length of the layer of material 62.).
Regarding claim 7, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) according to claim 1, wherein said optical unit (14, 60) comprises a light guiding element configured to guide the input light propagation therethrough via total internal reflections from major surfaces (18, 30, 70, 72) of the light guiding element (paragraph [0053] teaches in FIG. 5, there is shown a waveguide 60 including a layer of material 62 arranged to allow propagation of image bearing light along a propagation axis to follow a light pathway 64 within the layer of material 62 by total internal reflection of the image bearing light.).
Regarding claim 8, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 7, wherein said optical unit (14 and 60) is configured as a beam expander (paragraphs [0002]-[0004] teaches the collimated image bearing light produced by the collimating optical arrangement has a small exit pupil and is fed into the first plate-like waveguide 14, which performs the function of stretching the horizontal pupil of the final display.).
Regarding claim 9, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 7, wherein said light guiding element (14 and 60) comprises a substrate (62) having said major surfaces (18, 30, 70, 72) and one or more at least partially reflective surfaces (24, 66) embedded in said substrate (62) for reflecting the light indicative of the virtual image out of said body (62) towards the masking optical element (24, 66).
Regarding claim 10, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) according to claim 1, further comprising an additional optical unit (second plate-like waveguide 16) optically coupled to said masking optical element (24, 66) for guiding the intensity modulated light emerging from the masking optical element (24, 66) to be output from the display device in one or more output directions (shown in figure 2).
Regarding claim 11, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 10, wherein said additional optical unit (16) is configured as a light-guide for guiding light propagation therethrough by total internal reflection from major surface (28) of the light guide (paragraph [0014] teaches a waveguide, includes a layer of material arranged to allow propagation of image bearing light along a predefined propagation axis of the layer of material by total internal reflection of the image bearing light within the layer of material), and having one or more at least partially reflective surfaces (34) for reflecting the virtual image light towards one or more output directions (paragraph [0007] teaches the image bearing light continues along the light path 26 to an exit grating 34 arranged on or within the second plate-like waveguide 16, which is arranged to diffract the received image bearing light out of the second plate-like waveguide 16 towards the observer 12.).
Regarding claim 12, Noui teaches 
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 11, wherein said additional optical unit (16) is configured as a beam expander (paragraphs [0002]-[0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16, which is arranged to stretch the vertical pupil of the final display.).
Regarding claim 13, Noui teaches 
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) according to claim 10, wherein said optical unit (14, 60) and said additional optical unit (16) are configured as beam expanders to successively expand the light indicative of the virtual image along two perpendicular axes, respectively (paragraphs [0002]-[0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16, which is arranged to stretch the vertical pupil of the final display.).
Regarding claim 14, Noui teaches 
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 11, wherein at least said light guide of the additional optical unit is configured as a see-through light guide element (paragraphs [0002], [0053] teaches a layer of material is a light transparent material arranged to allow an observer, not illustrated, to look through the layer of material 62 whilst also arranged to carry image bearing light.) for guiding the virtual image being projected and transmitting a real scene image (20), thereby augmenting the virtual image onto the real scene image (20).
Regarding claim 15, Noui teaches
an optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) for use in a near-eye display device for projecting a virtual image (paragraph [0001] teaches display an image to an observer used in head mounted display), the system (10) comprising,
first and second light guiding elements (14, 16, two layers of 60), each configured for guiding input light indicative of the virtual image through a substrate of the light guiding element by total internal reflections (paragraph [0053] teaches in FIG. 5, there is shown a waveguide 60 including a layer of material 62 arranged to allow propagation of image bearing light along a propagation axis to follow a light pathway 64 within the layer of material 62 by total internal reflection of the image bearing light and paragraph [0014] teaches a waveguide, includes a layer of material arranged to allow propagation of image bearing light along a predefined propagation axis of the layer of material by total internal reflection of the image bearing light within the layer of material) from major surfaces (28) of the substrate, 
the first and second light guiding elements (14, 16, two layers of 60) being accommodated in a cascaded fashion such that the second guiding element is optically coupled to an output of the first guiding element (figures 1, 2, 5); and
a masking optical element (transmission grating 24, grating element 66; it should be noted that the applicant’s specification on page 10, lines 10-11 and page 13, lines 28-31, a patterned diffraction grating can explicitly constitute a masking optical element) accommodated at an optical interface between the first and second light guiding elements for optically coupling the light outputted from the first guiding element (16, layer of 60) with a certain field of view to an input of the second light guiding element (14, layer of 60), wherein said masking optical element has a spatially varying transmission profile across said element (24, 66) configured in accordance with a predetermined non-uniform intensity profile of the light output (68a-n)
of the first light guiding element across said field of view (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light),  said spatially varying transmission profile (figure 6 and 14) affecting regions of relatively high light intensity within said non-uniform intensity profile (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light), thereby applying intensity modulation to the light passing through the masking optical element to improve intensity uniformity (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material.) of light being input to the second light guiding element (14, layer of 60).
Regarding claim 16,  Noui teaches
an optical system (figures 1, 2, 5, 6, 14 and 15; projection display 10) for use in a near-eye display device for projecting a virtual image (paragraph [0001] teaches display an image to an observer use in head mounted display), the system (10) comprising,
an optical unit (10; paragraph [0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16 which is arranged to stretch the vertical pupil of the final display) having an optical pupil, and configured to define a light guiding channel (light path 26) for guiding light through said channel (light path 26) to be output from the optical unit (16) in one or more output directions; and
a masking optical element (transmission grating 24, grating element 66) accommodated upstream of the optical unit (16) with respect to a general propagation direction of light through the optical system (10), said masking optical element (24, 66) projecting input light indicative of the virtual image (20) onto said optical pupil of the optical unit (16), wherein said masking optical element (24, 66) has a spatially varying transmission profile (figures 6 and 14) across said element (24, 66) configured in accordance with a predetermined non-uniform intensity profile of the input light (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light), to affect regions of relatively high light intensity within said non-uniform intensity profile, thereby applying intensity modulation to the light passing through the masking optical element (24, 66) to improve intensity uniformity (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is incident upon and the efficiency varies with distance along the propagation axis of the layer of material.) of light being input to the optical pupil of the optical unit (16).
Regarding claim 17, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 16, wherein said optical unit (16) comprises a light guiding element configured to guide the light propagation therethrough via total internal reflections (paragraph [0053] teaches in FIG. 5, there is shown a waveguide 60 including a layer of material 62 arranged to allow propagation of image bearing light along a propagation axis to follow a light pathway 64 within the layer of material 62 by total internal reflection of the image bearing light and paragraph [0014] teaches a waveguide, includes a layer of material arranged to allow propagation of image bearing light along a predefined propagation axis of the layer of material by total internal reflection of the image bearing light within the layer of material) from major surfaces (28) of the light guiding element (paragraph [0014] teaches a waveguide, includes a layer of material arranged to allow propagation of image bearing light along a predefined propagation axis of the layer of material by total internal reflection of the image bearing light within the layer of material).
Regarding claim 18, Noui teaches
the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 17, wherein said light guiding element is configured as beam expander (paragraphs [0002]-[0004] teaches the output from the first plate-like waveguide 14 is fed into the second plate-like waveguide 16, which is arranged to stretch the vertical pupil of the final display.).
Regarding claim 19, Noui teaches 
a method for improving intensity uniformity of light (figures 1, 2, 5, 6, 14, and 15; projection display 10), indicative of a virtual image in a near-eye display device (paragraph [0001] teaches displaying an image to an observer used in head mounted display), the method comprising:
providing data indicative of a non-uniform intensity profile of input light indicative of the virtual image across a certain field of view (paragraph [0002] teaches providing a field of view and paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light); and analyzing said data indicative of the non-uniform intensity profile of the input light (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light), and determining a spatially varying transmission profile (figures 6 and 14) to be applied to the input light across said certain field of view to apply intensity modulation to the input light to affect regions of relatively high light intensity within said intensity profile and thereby improve intensity uniformity of said light (figure 15; paragraph 56, 59, 14, 60, 71, teaches a grating element carried on or within the layer of material that is arranged upon interaction with incident image bearing light to allow at least some incident image bearing light to exit the layer of material or to direct at least some of the incident image bearing light within the layer of material and wherein the grating element is arranged such that incident image bearing light that exits the layer of material is proportional to the efficiency of the grating element the image bearing light is
incident upon and the efficiency varies with distance along the propagation axis of the layer of material.).
Regarding claim 25, Noui teaches 
the method (figures 1, 2, 5, 6, 14, and 15; projection display 10) of claim 19, comprising selectively applying a selected apodization profile to said input light (shown in figure 2 a focused image and has no airy disks caused by diffraction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noui US 2011/0176218 as applied to claims 1 and 19 above, and further in view of McCollum et al. US 2014/0272329 (hereinafter McCollum).
	Regarding claim 3, Noui teaches the invention as set forth above but does not teach wherein said masking optical element has at least one of the following configurations: (i) said masking optical element comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions, thereby providing said varying transmission profile; and (ii) said masking optical element comprises a pattern of successive regions of continuously varying transmission, thereby providing said varying transmission profile.	McCollum teaches the optical system (figure 12A), wherein said masking optical element has at least one of the following configurations: (i) said masking optical element comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions, thereby providing said varying transmission profile (paragraph [0065] teaches FIG. 12A an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.  In the example shown, substrate 110 constitutes part of a light guide configured to be edge lit at its light input edge 140, and the optical elements 160 formed therein are light-extracting optical elements.  The light extracting elements are configured to extract light propagating along the light guide from the light input edge 140 through one of the major surfaces 120 of the light guide with a nominally-constant intensity profile (variation of intensity with position on major surface 120).); and (ii) said masking optical element comprises a pattern of successive regions of continuously varying transmission, thereby providing said varying transmission profile.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Noui, to use the masking optical element  configurations which comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions, thereby providing said varying transmission profile as taught by McCollum, for the purpose of providing a position on the surface with a variation of intensity of light (paragraph [0065]).
	Regarding  claim 5, Noui in view of McCollum teaches the invention as set forth above and McCollum further teaches the optical system (figure 12A), wherein said pattern is characterized by a predetermined arrangement of said regions defined by predetermined dimensions of the regions, spaces between them, and optical density of said regions (paragraph [0065] teaches FIG. 12A showing an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.).  The reason for combining is the same as above in claim 3.
	Regarding claim 6, Noui in view of McCollum teaches the invention as set forth above and Noui further teaches the optical system (figures 1, 2, 5, 6, 14, and 15; projection display 10), wherein said pattern providing the varying transmission profile (figures 6 and 14) corresponds to a projection of said predetermined non-uniform intensity profile (paragraph [0058] and [0059] teaches the observer will perceive a more even intensity of light) across said field of view (shown in figure 2) onto said masking optical element (transmission grating 24, grating element 66).
Regarding claim 20, Noui teaches the invention as set forth above but does not teach wherein said spatially varying transmission profile comprises at least one of the following configurations: (a) said spatially varying transmission profile is configured to affect the light intensity in said regions to be below a certain threshold; (b) said spatially varying transmission profile comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and (c) said spatially varying transmission profile comprises a pattern of successive regions of continuously varying transmission.	McCollum teaches the method (figure 12A), wherein said spatially varying transmission profile comprises at least one of the following configurations: (a) said spatially varying transmission profile is configured to affect the light intensity in said regions to be below a certain threshold; (b) said spatially varying transmission profile comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions (paragraph [0065] teaches FIG. 12A an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.  In the example shown, substrate 110 constitutes part of a light guide configured to be edge lit at its light input edge 140, and the optical elements 160 formed therein are light-extracting optical elements.  The light extracting elements are configured to extract light propagating along the light guide from the light input edge 140 through one of the major surfaces 120 of the light guide with a nominally-constant intensity profile (variation of intensity with position on major surface 120).); and (c) said spatially varying transmission profile comprises a pattern of successive regions of continuously varying transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Noui, to use a spatially varying transmission profile comprises spatially varying transmission profile comprising a pattern formed by an array of two or more spaced-apart regions of different transmissions as taught by McCollum, for the purpose of providing a position on the surface with a variation of intensity of light (paragraph[0065]).
Regarding claim 23, Noui in view of McCollum teaches the invention as set forth above and McCollum further teaches the method (figure 12A), wherein said spatially varying transmission profile comprises at least one of the following configurations: comprises a pattern formed by an array of two or more spaced-apart regions of different transmissions; and comprises a pattern of successive regions of continuously varying transmission; and wherein said determining of the spatially varying transmission profile comprises determining at least one of dimensions, pitch and optical density of said regions of the pattern (paragraph [0065] teaches FIG. 12A showing an example of substrate 110 in which optical elements 160 are formed and illustrates how the optical elements can be formed in respective averaging regions 150 of substrate 110 with a large number of different average densities using a substantially smaller number of different pattern masks 21 and variable aperture 18.).  The reason for combining is the same as above in claim 19.
Regarding claim 24, Noui in view of McCollum teaches the invention as set forth above and Noui further teaches the method (figures 1, 2, 5, 6, 14 ,and 15; projection display 10), wherein said providing of the data indicative of the non-uniform intensity profile comprises conducting preliminary measurements of optical characteristics of an optical unit (10) producing said input light indicative of the virtual image (20), and identifying an arrangement of the regions of relatively high light intensity in the field of view (shown in figure 2; paragraph [0022] teaches the first and/or exit grating may be arranged such that the luminance of image bearing light that exits its associated waveguide element is substantially uniform with distance along the propagation axis of its associated waveguide element. The luminance of pupils of image bearing light that exit the first waveguide element and/or the second waveguide element can be made more uniform such that an observer will perceive a more even brightness when viewing the second waveguide element.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY A DUONG/Examiner, Art Unit 2872         
                                                                                                                                                                                               
/MARIN PICHLER/Primary Examiner, Art Unit 2872